32 F.3d 561
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Carlos M. BURGOS-RODRIGUEZ, Defendant, Appellant.
No. 94-1295
United States Court of Appeals,First Circuit.
August 15, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Raymond L. Acosta, U.S. District Judge ]
Gabriel Hernandez Rivera on brief for appellant
D.PUERTO RICO
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Defendant argues that the five-year mandatory minimum sentence he received under 21 U.S.C. Sec. 841(b)(1)(B) constitutes cruel and unusual punishment and violates his asserted right to individualized sentencing.  We disagree.   Harmelin v. Michigan, 111 S.Ct. 2680 (1991) (life imprisonment without parole for possessing 672 grams of cocaine does not violate the Eighth Amendment's cruel and unusual punishment clause);   United States v. Cook, 859 F.2d 777, 778 (9th Cir. 1988) (mandatory five year sentence for first time offender courier not cruel and unusual punishment);   United States v. Campusano, 947 F.2d 1, 3 (1st Cir. 1991) ("There is no constitutional right, in non-capital cases, to individualized sentencing").


2
The judgment is summarily affirmed.  Local R. 27.1.